Title: To John Adams from François Adriaan Van der Kemp, 9 February 1793
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 9 Febr. 1793.

You, who are acquainted with mÿ character, cannot favour the opinion, that I should have forgotten, the different and conspicuous marks of favour friendship and confidence, bestowed upon me since manÿ years, or be indifferent about it, how inconsiderable the sentiments of a forgotten farmer should seem to anÿ other man in your elevated station. I know, your Excellency is it not, and it is upon this persuasion, that I am bold enough, after such a long silence, to interrupt for a few minutes, your most serious occupations.
Though I considered it as a Duty, it is with a sensible pleasure, that I congratulate your Excellencÿ with the reëlection to the eminent post of Vice President of the Union by Such a distinguished majoritÿ, though a friend of Governour Clinton, being obliged bÿ Him bÿ his advices and assistance, where ever I implored it and it was in his power; all which I was indebted to your Excellencÿ’s recommendations, when I crossed the Atlantic. Anxious I waited the issue, there the clamours of some scribblers—perhaps more ignorant yet than malignant, the odious intrigues of some man, who where hungrÿ of the loaves and fishes, which theÿ insinuated that theÿ could more properly digest, and instilled a wakening crowd, that theÿ should taken a better care for their liberties, and the loud murmurs and hisses of a mob of different rang—always longing after some new and ungratefully biting the hand, who feeded and sustained it in the days of danger raised a suspicion, if the list of ungratefull Republics should not be increased with the name of that of the united states.
I am not angrÿ, that men of principles and character honour Governour Clinton with their suffrage. He is it worth in my opinion and I believe it consistent with a high degree of esteem for the virtues, merits and abilities of Mr Adams—It is not necessarÿ. Some times it maÿ be dangerous to trust the highest offices, uninterrupted, to the same man, but to rob a man of his character—to abuse him with  scurrilities. Induce and falsify his principles, is detestable. I love him, who dares encounter his man in an open field, and trÿ, if he may over-power him, but who stabs him in the darkness is a monster.
No man, whoknows, what I wrote, what I penacted in the defence of the liberties and Independence of the United States all wel as of Netherland, who knows, what I left, will doubt, if I am a Republican, and you Sir! will allow, that it is not presumption, if I think to understand Mr. Adams defence of the Constitution as wel as the largest number of our Americans. however if your Excellency had not altered his mind, so as I flattered myself to know it, I cannot detect that sett of alarming doctines, as some wished to inculcate us. but it is unworthÿ of us both—to staÿ longer on this topic. Accept Sir! mÿ warmest congratulations upon this glorious event, and permit me, to join with them those of Mrs. v. d. kemp. that your wel-wishers maÿ receive everÿ daÿ fresh proofs to strengthen them in the high opinion, theÿ conceived of Mr. Adams, and that Envÿ, who scarce shall be convert, maÿ openlÿ re-echo your prayses, though she detest your Success in Silence is our ardent wish—
I amused myself  this winter with the works of N.. Machiavel, and believe the time not lost, with I spent in it. Often he is instructif, and many of our modern politicians could learn a great deal of sound reasoning by this so universallÿ damn’d Italian—with you, I think, that he rather is inclining to a democratic form of government, than an abetter of anÿ other.
Never I saw Davila—nor the discourses upon it—with both I should desire to peruse—for all—if the last are the Productions of your Excell: however—The author may be, who he will, if your Excellencÿ think them worth mÿ attention, be so kind, and procure me them—perhaps they are not of that Bulk, that they cannot be conveyed to Kingston by the post—and there shall always be an oppurtunity of returning them.
How do I pity the Poor Louis XVI—at present perhaps beheaded bÿ a judgment of a set of unworthÿ man!—Petion, I know, is it Danton, Manuel, Robespierre, Condorcet man, who salluttory would have delineated—quicunque impudices, adulter, ganes &c—Our sentiments of the first French constitution were nearly the same, and I am proud enough of flattering myself, that there shall not be a great disparitÿ in our opinion on the actual situation of French—Before I often despiseth the King, pitied him, after he carried violently from Versailles, and considered him, after the departure of Fayette as a devoted victim. His conduct was weak, imprudent, perhaps false treacherous his views—and then the loss of the crown was a condigne punishment—but he was not Charles the I—I wish, that the French People may be free, maÿ acquire a sound constitution, and be a mirror and example for other European Nations—but, without such a constitution their seeming gigantic power will crumble in pieces, her present successes will then contribute to its fall, and the Enthusiastic valour will sink so low under true courage, as it was elevated above it at their first distresses—perhaps at the first capital check and a Lieut. Gen. Egalité, if his heart and head are better moulded than his Father—the late Duc. D’ Orleans—may become a Monk—God forbids that I should wish it—but all these consequences shall be unavoidable, if theÿ cannot get a good Constitution. Not yet I am an adept to their levelling System—yea, I scrupple not to declare, that, to this moment I am unable to form me an idea of the consistencÿ of such a Government upon their principles for 6 ÿears—24 millions citisens—all free, all equal—and however, some of these as Citisen Philip Eglaite—having large possessions than some millions of his Brother-Citisens sans culottes, and spending in one prodigal dinner more, as would sustain thousands of them for a week!
If this produces a serious laugh—a contemtable should come up, if he enticed the secret cabinet of the Ferdinands—the Fredrics—the Willems and Wilhelmina’s—some moments I wish me there, but then it should be as an Public Minister—otherwise I was not safe—Let your frend than rather staÿ on his farm—there is no danger, in working—in improving it—here we are beloved, esteemed, and health and contentment is our lot; this can be made more joÿful, if the worthÿ and the brave honour us with their esteem, if your Excellencÿ disdains not to preserve me that place in his frendship, which I enjoyed before—and in that confidence, I dare venture my respectable complements to Mrs Adams, and am, with the highest considerations of respect and esteem, / Sir! / your Excellency’s most obed. sert. & obliged frend

Fr. Ad. Van der Kemp